Citation Nr: 1424873	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-15 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for type II diabetes mellitus with erectile dysfunction (ED) in excess of 20 percent from November 22, 2010 to August 17, 2011, and in excess of 40 percent thereafter.  

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for diabetic neuropathy, right upper extremity (dominant).

3.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for diabetic neuropathy, left upper extremity (non-dominant).

4.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for diabetic neuropathy, right lower extremity.

5.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for diabetic neuropathy, left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 22, 2010 to June 24, 2011.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 24, 2011, forward.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to September 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In February 2012, the RO increased the rating for diabetes mellitus with erectile dysfunction to 40 percent (from 20 percent) effective from August 17, 2011, the date of a VA medical examination; therefore, the "staged" rating for diabetes mellitus is reflected on the first page of this decision.  

During the course of the appeal, the RO has separately adjudicated the issue of entitlement to an effective date earlier than August 17, 2011, for an increased evaluation to 40 percent for diabetes mellitus; however, on the February 2012 VA Form 21-4138, the Veteran specifically stated that he wanted an increased rating back to the date when he originally filed the increased rating claim for diabetes mellitus.  This period is already being considered as part of the increased rating appeal for diabetes mellitus.  For these reasons, the Board finds that the request for an earlier effective date is part of the increased rating appeal, and is not a separate issue for appellate consideration.  

The issue of entitlement to a TDIU from November 22, 2010 to June 24, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 22, 2010 to June 24, 2011, management of diabetes mellitus required use of insulin, a restricted diet, and regulation of activities.  

2.  From June 24, 2011, forward, management of diabetes mellitus required use of insulin, a restricted diet, regulation of activities with episodes of hypoglycemic reactions requiring twice a month "visits" to a diabetic care provider.  

3.  For the entire rating period, peripheral neuropathy of the right and left upper extremities is manifested by symptoms of decreased sensation in the fingers and hands, decreased reflexes in the biceps, and intermittent numbness and tingling in the hands and fingers.  No motor or muscle deficits are shown.  

4.  For the entire rating period, peripheral neuropathy of the right and left lower extremities is manifested by symptoms of decreased sensation in the toes and feet, decreased reflexes in the knees and ankles, and intermittent numbness and tingling in the feet and toes.  No motor or muscle deficits are shown.  

5.  The Veteran reported that he had a high school education, has past relevant work experience as an aircraft and automobile mechanic and security attendant, and has not worked full-time since May 2011.

6.  The service-connected disabilities are diabetes mellitus type II with ED, to be rated at 60 percent thereafter; diabetic neuropathy of the left upper extremity (non-dominant), rated at 10 percent from November 22, 2010; diabetic neuropathy of the right upper extremity (dominant), rated at 10 percent from November 22, 2010; diabetic neuropathy of the left lower extremity, rated at 10 percent from November 22, 2010; diabetic neuropathy of the right lower extremity, rated at 10 percent from November 22, 2010; tinnitus, rated at 10 percent from January 7, 2011; and bilateral hearing loss, rated at 0 percent from January 7, 2011.  The combined disability rating is to be 80 percent from June 24, 2011, forward.   

7.  The Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the service-connected disabilities from June 24, 2011, forward.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 40 percent, and no higher, for type II diabetes mellitus with ED are met for the portion of the rating period from November 22, 2010 to June 24, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 60 percent, and no higher, for type II diabetes mellitus with ED are met for the portion of the rating period from June 24, 2011, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2013).

3.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity (dominant) have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8599-8515 (2013). 

3. The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity (non-dominant) have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8599-8515 (2013). 

4.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, DC 8599-8520 (2013). 

5.  The criteria for an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met for any period. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met from June 24, 2011, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the November 2010 and July 2011 notice letters sent prior to the initial denial of the increased rating claims and IU claim, the RO advised the Veteran that he may submit evidence showing that the disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claims.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided VA medical examinations in connection with the appeal in December 2010 and August 2011.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiners reviewed the claims file and took a thorough history of the disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life, and performed a thorough examination.  The medical examiners had adequate facts and data regarding the history and condition of the disability.  The Veteran does not contend, and the evidence does not show that there has been a worsening of condition since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeals.

Post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes Mellitus Rating Analysis

Service connection for diabetes mellitus type II as associated with herbicide exposure with a 20 percent rating effective from November 17, 2004 was established in an unappealed March 2005 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 
The Veteran filed the current increased rating claim for diabetes mellitus on November 22, 2010.  The Board notes that, on the February 2011 VA Form 21-4138, the Veteran asserted that he was entitled to an increased rating for diabetes mellitus on the basis that his blood sugar levels were not controlled and radically fluctuated.   

Diabetes mellitus type II (with erectile dysfunction, which is not separately compensable so is still rated together with the diabetes) is rated at 20 percent from November 22, 2010 to August 17, 2011, and at 40 percent thereafter, under the criteria at 38 C.F.R. § 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.  In this case, a separate, compensable rating is not warranted for ED because it is not productive of deformity of the penis; therefore, ED (as a diabetic complication) has appropriately been included in the staged rating for diabetes mellitus.  See 38 C.F.R. § 4.115b, DC 7522 (2013) (rating criteria for penis deformity with loss of erectile power).  

Rating Period from November 22, 2010 to June 24, 2011

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether management of diabetes mellitus required regulation of activities, in addition to the use of insulin and a restricted diet, as required by the schedular criteria for a 40 percent rating under 
DC 7913 are met for the portion of the rating period from November 22, 2010 to June 24, 2011.  At the December 2010 VA medical examination, the Veteran denied a restricted ability to perform strenuous activities; however, the same month, a treating VA medical provider discussed, among other things, having the Veteran adjust calorie intake based on his predicted level of activity to address the hypoglycemic symptoms.  Also, in March 2011, a VA medical provider considered the report of hypoglycemic symptoms and referred the Veteran to a diabetes educator consultation for review of diet, insulin, and exercise.  Later, at the August 2011 VA medical examination, the Veteran reported that he avoided strenuous activity, and that overexertion could result in decreased blood sugars.  The August 2011 VA medical examiner noted that the Veteran's activity was somewhat limited due to diabetes mellitus.  

The August 2011 VA medical examination report, while dated outside this portion of the rating period, contains probative evidence relevant to this portion of the rating period because it provides additional context for the VA treatment record entries discussed above.  VA considers all evidence of record as it pertains to the issue.  The August 2011 VA medical examiner specifically noted the Veteran's difficulty in controlling blood sugars at a normal level, and wrote that the Veteran had to restrict activities to avoid significant episodes of hypoglycemia.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 40 percent rating for diabetes mellitus under DC 7913 based on evidence of management of diabetes mellitus requiring use of insulin, a restricted diet, and regulation of activities are met from November 22, 2010 to June 24, 2011.    

The Board finds that a rating in excess of 40 percent is not warranted from November 22, 2010 to June 24, 2011.  For this portion of the rating period, the evidence shows that diabetes mellitus is managed through use of insulin, a restricted diet, and regulation of activities.  The weight of the evidence shows that management of diabetes mellitus did not also require hospitalizations twice per year or twice a month visits to a diabetic care provider for this portion of the rating period.  Rather, the evidence shows that the Veteran only once, in approximately January 2011, called emergency medical services for treatment of symptoms of hypoglycemia, and visited a diabetic care provider once every three to six months.  
See January 2012 VA endocrinology consult note (noting the Veteran's report that the last time he required "rescue" for a hypoglycemic episode was approximately one year before when the emergency medical services (EMS) was called).   
For these reasons, the weight of the evidence is against a finding that a rating in excess of 40 percent under DC 7913 for diabetes mellitus is warranted for during this portion of the rating period.   
     
Rating Period from June 24, 2011

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether management of diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities with episodes of hypoglycemic reactions requiring twice a month visits to a diabetic care provider so that the criteria for a 60 percent rating are met from June 24, 2011, forward.  It is undisputed that, throughout this portion of the rating period, management of diabetes mellitus required the use of insulin, a restricted diet, and regulation of activities.  Additionally, VA treatment records dated from June 24, 2011 to May 9, 2012 show that the Veteran was required to submit blood sugar logs to his diabetic care provider approximately every two to three weeks during the period.  The submission of the blood sugar logs to the diabetic care provider every two to three weeks closely approximates visits to the diabetic care provider twice a month.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the criteria for a 60 percent rating for diabetes mellitus under DC 7913 are met from June 24, 2011, forward.    

A rating in excess of 60 percent under DC 7913 is not warranted for the portion of the rating period from June 24, 2011, forward.  The weight of the evidence shows that diabetes mellitus is not manifested by ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider during this portion of the rating period.  The VA treatment record dated June 24, 2011 reads that the Veteran was to submit blood sugar logs every one to two weeks, and, on July 12, 2011, the VA treating provider specifically asked the Veteran to submit again the blood sugar log in one week; however, the VA treatment records, on the whole, show that the Veteran was asked to submit the blood sugar logs every two to three weeks during this portion of the rating period, and generally submitted the logs every two to three weeks.  The request to send the blood sugar logs every one to two weeks on June 24, 2011, and the one request to send the blood sugar log in one week on July 12, 2011, do not depict a disability picture for diabetes mellitus that is so severe as to warrant a 100 percent schedular rating for DC 7913.  

Also, the diabetic complications of peripheral neuropathy of the bilateral upper and lower extremities receive separate, compensable ratings, as explained below; therefore, those disabilities may not be considered in the evaluation of diabetes mellitus under DC 7913.  38 C.F.R. § 4.14 (2013).  Treating VA medical providers have attributed the Veteran's urinary complaints to a diagnosis of (nonservice-connected) benign prostatic hyperplasia (BPH), not diabetes mellitus.  There has been no progressive loss of weight and strength during the period.  For these reasons, the criteria for the next higher rating of 100 percent under DC 7913 are not met or approximated for this portion of the rating period.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 40 percent schedular rating under DC 7913 for diabetes mellitus from November 22, 2010 to June 24, 2011, and the 60 percent rating for diabetes mellitus from June 24, 2011, forward.  For the entire rating period, diabetes mellitus, including hypoglycemic symptoms, was managed with insulin, a restricted diet, and regulation of activities.  From June 24, 2011, management of diabetes mellitus, particularly hypoglycemic episodes, additionally required "visits" to a diabetic care provider twice a month.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 40 percent rating for diabetes mellitus managed with insulin, a restricted diet, and regulation of activities.  The schedular criteria provide for a 60 percent rating for diabetes mellitus managed through the use of insulin, a restricted diet, and regulation of activities with episodes of hypoglycemic reactions requiring twice a month visits to a diabetic care provider; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the "staged" schedular rating for the rating period (i.e., a 40 percent rating from November 22, 2010 to June 24, 2010, and a 60 percent rating from June 24, 2010, forward.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

Rating Analysis for Peripheral Neuropathy of the Bilateral Upper Extremities

For the entire rating period, peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity have each been rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8515, as a condition analogous to a disease of the median nerve.  DCs 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 60 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 8515 have been met or approximated for either upper extremity for any period.  During the rating period, decreased sensation in the bilateral fingers and hands and decreased reflexes in the bilateral biceps were demonstrated; however, no motor or muscle deficits were shown for either the left or right upper extremity.  Although the Veteran reported some mild paresthesias affecting the bilateral fingers and hands at the August 2011 VA medical examination, at several times during the rating period when seeking VA medical treatment for diabetes mellitus, the Veteran denied symptoms of numbness or tingling; therefore, the Board finds that such symptoms are only intermittent.  See, e.g., January 2012 VA endocrinology consultation note and April 2012 VA endocrine clinic note (noting that the Veteran denied muscle ache, numbness, or tingling).  Thus, the evidence shows that peripheral neuropathy of the bilateral upper extremities is manifested by some loss of reflexes and some sensory disturbance bilaterally, and intermittent, mild numbness and tingling of the bilateral hands and fingers; however, there is no muscle or motor deficit for either upper extremity.  For these reasons, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the median nerve for both upper extremities, and the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity or peripheral neuropathy of the right upper extremity have not been met for any period.


Rating Analysis for Peripheral Neuropathy of the Bilateral Lower Extremities

For the entire rating period, peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity have each been rated at 10 percent under the rating criteria found at 38 C.F.R § 4.124a, DC 8515, as a condition analogous to a disease of the sciatic nerve.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the criteria for a rating in excess of 10 percent under DC 8520 have been met or approximated for either lower extremity for any period.  During the rating period, there was decreased sensation in the bilateral toes and feet, and diminished knee jerk and ankle jerk were demonstrated bilaterally; however, no motor or muscle deficits were shown for either lower extremity.  Although the Veteran reported some mild paresthesias affecting the toes and feet at the August 2011 VA medical examination, at several times during the rating period when seeking VA medical treatment for diabetes mellitus, the Veteran denied symptoms of numbness or tingling; therefore, the Board finds that such symptoms are only intermittent.  See, e.g., January 2012 VA endocrinology consultation note and April 2012 VA endocrine clinic note (noting that the Veteran denied muscle ache, numbness, or tingling).  Thus, the evidence shows that peripheral neuropathy of the lower extremities is manifested by some loss of reflexes and some sensory disturbance bilaterally, and intermittent, mild numbness and tingling of the bilateral toes and feet; however, there is no muscle or motor deficit demonstrated for either lower extremity.  For these reasons, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for both lower extremities, and the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity or peripheral neuropathy of the right lower extremity have not been met for any period.

Thus, with the exception of hypoactive reflexes shown in the upper and lower extremities, symptoms present in the upper and lower extremities are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory with only some decrease in reflex noted in both the upper and lower extremities, service-connected peripheral neuropathy the right and left upper and lower extremities is mild in degree and does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the median or sciatic nerves.  Also, the August 2011 VA medical examiner noted that the peripheral neuropathy did not then result in any functional impairment to typical occupational duties, indicating a mild degree of disability at most.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8515, 8615, or 8715 for peripheral neuropathy in either the right or left upper extremities, and an evaluation in excess of 10 percent is not warranted under Diagnostic Code 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities.  Because the preponderance of the evidence is against the claims for an increased rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration Analysis

The Board has further considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board finds that the symptomatology and impairment caused by the peripheral neuropathy of the upper and lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8515, 8615, 8715, and 8520, 8620, and 8720 specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis in the median and sciatic nerves.  The manifestations of peripheral neuropathy of the upper and lower extremities (i.e., decreased sensation, decreased reflexes, and intermittent numbness and tingling) approximate mild, neuritis, neuralgia, or incomplete paralysis of the median and sciatic nerves.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the peripheral neuropathy disabilities, and referral for consideration of an extraschedular evaluation is not warranted.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.  Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU Analysis

In the present case, service connection is in effect for type II diabetes mellitus, now rated at 60 percent from June 24, 2011; diabetic neuropathy of the left upper extremity (non-dominant), rated at 10 percent; diabetic neuropathy of the right upper extremity (dominant), rated at 10 percent; diabetic neuropathy of the left lower extremity, rated at 10 percent; diabetic neuropathy of the right lower extremity, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  The combined disability rating is now 80 percent from June 24, 2011.  Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., diabetes mellitus), and the combined rating for the service-connected disabilities is 80 percent; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to the service-connected disabilities.  The evidence shows that the Veteran has a high school education, has past relevant work as an aircraft and automobile mechanic and security attendant, and has not worked full-time since May 2011.  See March 2012 VA Form 21-8940.  Statements from former employers dated in August 2011 and March 2012 were obtained show that the Veteran worked as an automobile mechanic from November 2010 until May 2011 when he chose to leave the job, and employment as a security attendant from August 2011 to September 2011 was only temporary.  

There is some evidence showing that the Veteran was unable to secure or follow substantially gainful employment during the period from June 24, 2011 due to service-connected disabilities alone.  At the December 2010 VA medical examination, the Veteran reported that he was then employed as a mechanic four days per week and had lost no time from work during the past twelve months but dropped tools often due to a lack of sensation in the fingertips.  Because peripheral neuropathy of the bilateral upper extremities is manifested by decreased sensation in the hands and fingers, the Board finds the Veteran's report of dropping tools while performing his duties as a mechanic due to loss of sensation in the fingertips to be credible.  In a June 2011 statement, the Veteran reported that he recently had to quit his part-time (i.e., 32-hours per week) job as a mechanical technician because of an inability to perform the work without total exhaustion and the loss of feeling in his fingers that led him to drop wrenches and have difficulty handling nuts and bolts and other small objects.  He also reported that he was working with his VA medical provider to adjust his insulin dosage and followed a restricted diet.  

In addition, after considering the reported past and current symptoms and treatment for diabetes and its impact on the Veteran's former occupations, the August 2011 VA medical examiner opined that the insulin-dependent diabetes mellitus type II resulted in some functional impairment in typical occupational duties that may inhibit the ability to follow and maintain substantially gainful employment.  The August 2011 VA medical examiner reasoned that the diabetes did require insulin, and the Veteran had difficulty controlling blood sugars at a normal level.  The August 2011 VA medical examiner also commented that the Veteran had experienced episodes of hypoglycemia and, therefore, had to restrict his activities to avoid significant episodes of hypoglycemia.  The August 2011 VA medical examiner then wrote that the impact of diabetes mellitus with ED and peripheral neuropathy on his usual occupation and daily activities was that he was assigned different duties, had decreased concentration, fatigue or weakness, lack of stamina, decreased blood sugars, frequent snacks, required restroom breaks, and limited physical exertion to avoid hypoglycemia.     

There is also some evidence of record to suggest that the Veteran may have been unable to secure or follow substantially gainful employment during the period due to nonservice-connected disability.   In July 2010, the Veteran told a treating VA mental health care provider that he had gone back to his old job, was working part-time, and felt better as a part-time worker because he did not feel as responsible for everything.  Also, at the February 2010 VA PTSD examination, the Veteran reported that he has had 45 or 50 jobs as an aircraft mechanic but has quit them all because things "just close in around him," and commitment was not one of his better qualities.  This evidence suggests that nonservice-connected psychiatric problems may be a reason for unemployability.  Nonetheless, the February 2010 VA PTSD examiner noted that the Veteran did not contend that the unemployment at that time was due to psychiatric illness.  The VA PTSD examiner also specifically wrote that the Veteran's difficulty maintaining work did not appear to be related directly to PTSD symptoms.  The February 2010 VA PTSD examiner then opined that mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  There is no indication that the February VA medical opinion is inadequate.    

Thus, after considering the past relevant work history as an aircraft and automobile mechanic and security attendant; the August 2011 VA medical opinion that the insulin-dependent diabetes mellitus type II resulted in some functional impairment in typical occupational duties that may inhibit the ability to follow and maintain substantially gainful employment; and the fact that the Veteran's former occupations would likely require the ability to handle and manipulate small objects with the fingers, as well as perform strenuous physical activity at various times, the Board finds that the combination of  service-connected diabetes mellitus and service-connected peripheral neuropathy of the upper extremities have rendered the Veteran unemployable from June 24, 2011, forward.  For these reasons, and 

resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow substantially gainful employment solely due to the service-connected disabilities; therefore, a TDIU is warranted from June 24, 2011, forward.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

An increased rating of 40 percent, and no higher, for type II diabetes mellitus with ED from November 22, 2010 to June 24, 2011, is granted; an increased rating of 60 percent, and no higher, from June 24, 2011 is granted.

For the entire rating period, an increased disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

For the entire rating period, an increased disability rating in excess of in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

For the entire rating period, an increased disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied 

For the entire rating period, an increased disability rating in excess of in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

From June 24, 2011, forward, a TDIU is granted.  


REMAND

TDIU from November 22, 2010 to June 24, 2011

For the rating period from November 22, 2010 to June 24, 2011, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Also, the evidence indicates that, while the Veteran was working part time as a mechanic from November 2010 to May 2011, he may have been marginally employed.  See March 2012 VA Form 21-8940 (noting the Veteran's earnings from November 2010 to May 2011 were $10,911, less than the poverty threshold for one person in 2010 and 2011); August 2011 VA Form 21-4192 (noting that the Veteran was "allowed to work part time").  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013).

Accordingly, the issue of entitlement to a TDIU from November 22, 2010 to June 24, 2011 is REMANDED for the following actions:

1.  Refer the Veteran's claim to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b)  for the period from November 22, 2010 to June 24, 2011.

2.  Thereafter, readjudicate the TDIU appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


